Mr. Justice Boggs delivered the opinion of the court. 2. Appeal and error, § 1241*—when failure to instruct as to right to nominal damages invited error. A plaintiff who only tenders an instruction covering the measure of damages, requiring the jury to award only such damages as they may find from the evidence, is not in position to allege as error the failure of the court to instruct that he was entitled to nominal damages, if the jury should find that he had not suffered actual damages. 3. Appeal and error, § 1748*—when judgment should tie affirmed on appeal. A judgment should be affirmed where the only issues are those of fact, and two juries have found against the appellant, and there are no substantial errors in the record.